COMPTON, Justice,
dissenting.
I concur with the remarks made by Justice Moore. However, I believe one matter warrants further discussion.
Most of the plurality opinion can be explained by its refusal to accept the holding in In the Matter of J.J.J. 718 P.2d 948 (Alaska 1986). Less explicable and very troubling is its apparent acknowledgement that L.R.A.’s brief absence from the state constitutes justifiable cause for D.R.L.’s failure to communicate meaningfully with her.
L.R.A. was between two years eight months and two years ten months of age when she was visiting in Arizona. While we would all agree that it is a very rare child who can read at that age, it is equally obvious that such a child can talk on the telephone, for instance. Of course, if D.R.L. does not call L.R.A., her capability in that regard is of no consequence. There is no suggestion that D.R.L. did not know where his daughter was during her absence from the state. It appears uncontested that there was no communication between them during this period. There is no evidence that D.R.L. even tried to communicate with her during this period. Further, the opinion merely notes that the family’s absence from Alaska made it “less reasonable for the natural father to exercise his visitation right.” Maj.Op. at 770. Yet nothing in our statutes or decisional law equates exercise of visitation rights with meaningful communication.
Stripped of its trappings, the critical factor that leads to the result here is the mere absence of L.R.A. from the state. This is new law. No authority is cited to support it. No reasoning is advanced to justify it.
This court should not adopt a rule that mere absence from the state tolls in some manner the one year period, and thus excuses a non-custodial parent’s failure to communicate meaningfully with his or her child. If by leaving the state for whatever benign reason the period is tolled, a stepparent may never be able to adopt a stepchild, even though for all intents and purposes the non-custodial parent has forgotten about the child. Stepparents who move from the state are in jeopardy of losing the opportunity to adopt a stepchild for years. Those who leave only for a vacation will be *774in a quandary whether a trial court will toll the time they are “outside.” And if the non-custodial parent must move elsewhere, that will make it “less reasonable for the natural father to exercise his visitation rights.” Presumably tolling will result.
Since the absence from the state in this case was only temporary, and no malignant motive is remotely suggested, it should be sufficient to say that the absence does not toll any part of the one year period. D.R.L. did nothing to communicate with L.R.A. during her absence. He should not be able to argue an advantage because of it.